 Case 3:19-cv-01244-JPG Document 44 Filed 02/09/21 Page 1 of 1 Page ID #120




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

AUSTIN COLEMAN, as Special Administrator
for the Estate of Melissa Coleman,

Plaintiff,

v.                                                           Case No. 19-1244 JPG
FILIMON GHEBREMEHARI, deceased, and
ELU TRUCKING, LLC,

Defendants.

                               MEMORANDUM AND ORDER


        This matter comes before the Court on the stipulation of dismissal (doc. 43). Pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii) a plaintiff may dismiss an action without a court

order pursuant to a stipulation signed by all parties. Here, the parties have presented a

stipulation of dismissal. Pursuant to the parties’ stipulation, this case is DISMISSED with

prejudice and the Court DIRECTS the Clerk of Court to close this case.


DATED: February 9, 2021


                                              s/ J. Phil Gilbert
                                              UNITED STATES DISTRICT JUDGE
